DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

        QUANTUM IMAGING HOLDINGS, LLC, a Florida Corp.
                   (a/a/o Uceanu, Radu),
                         Appellant,

                                    v.

              UNITED AUTOMOBILE INSURANCE COMPANY,
                            Appellee.

                              No. 4D21-257

                              [July 15, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; John D. Fry, Judge; L.T. Case Nos. CONO12-3535 and
CACE19-4670.

    Russel Lazega and Yasmin Gilinsky of Florida Advocates, Dania Beach,
for appellant.

  Michael J. Neimand, House Counsel of United Automobile Insurance
Company, Miami, for appellee.

PER CURIAM.

  Affirmed.

FORST, KLINGENSMITH and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.